United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.U., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Honolulu, HI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1894
Issued: June 15, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 20, 2008 appellant filed a timely appeal of the Office of Workers’ Compensation
Programs’ merit decision dated May 8, 2008. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant is entitled to compensation for additional permanent
impairment following the termination of his compensation benefits on March 12, 2008 on the
grounds that he refused an offer of suitable work.
FACTUAL HISTORY
This is the second appeal in this case. On August 15, 1980 appellant, then a 34-year-old
letter carrier, injured his left wrist while trying to close the backdoor of a mail truck. The Office
accepted his claim for fracture of the left wrist, stylyoidectomy, radial grafting nonunion corpeal
navicular and left wrist surgery, Darrach procedure. Appellant received a schedule award for 12

percent impairment of his left upper extremity on September 19, 1983 and for an additional 38
percent impairment of the left upper extremity on September 18, 1986.
In a letter dated February 4, 1998, the Office informed appellant that the employing
establishment had provided him with a suitable work position as a modified mail distribution
clerk. Appellant had 30 days to accept the position and was advised that, under section 8106(c)
of the Federal Employees’ Compensation Act, if he refused this position “his compensation
benefits for wage loss or schedule award will be terminated.” By decision dated March 12,
1998, the Office terminated appellant’s compensation benefits effective that date on the grounds
that he refused a suitable work position. The Branch of Hearings and Review affirmed this
decision on August 17, 1998.
Appellant underwent a total left wrist fusion on January 25, 2000. The Office authorized
compensation for the period January 29 to March 31, 2000. By decision dated December 3,
2001, the Office found that appellant had received an overpayment in the amount of $6,680.23 as
he was not entitled to further compensation benefits after March 12, 1998 and that appellant was
at fault in the creation of the overpayment. Appellant requested an appeal. By decision dated
October 2, 2002, the Board affirmed the Office’s December 3, 2001 decision.1 The facts and the
circumstances of the case as set out in the Board’s prior decision are adopted herein by
reference.2
Appellant requested an additional schedule award on March 1, 2004 and submitted
medical evidence. By decision dated August 16, 2007, the Office denied appellant’s request for
a schedule award finding that the medical evidence did not establish more than 50 percent
impairment of his left upper extremity for which he had previously received schedule awards.
Appellant requested an oral hearing on August 27, 2007. He testified on March 26, 2008
that he had never refused a position at the employing establishment. By decision dated May 8,
2008, the hearing representative found that, due to his refusal of an offer of suitable work in
contravention of section 8106(c)(2) of the Act, appellant was not entitled to further compensation
for his accepted left wrist conditions including an additional schedule award.3
LEGAL PRECEDENT
Section 8106(c) of the Act4 provides that a partially disabled employee who refuses or
neglects to work after suitable work is offered to, procured by, or secured for the employee is not
1

Docket No.02-904 (issued October 2, 2002).

2

In his June 11, 2008 appeal letter, appellant disagreed with this overpayment decision. The Board issued a final
decision on the fact, amount and fault issues regarding this overpayment on October 2, 2002. This decision became
final on November 1, 2002. 20 C.F.R. § 501.6(d). This decision is not subject to further review.
3

Following appellant’s June 20, 2008 appeal to the Board, the Branch of Hearings and Review issued a decision
on August 20, 2008 denying appellant’s request for a second oral hearing. As this decision was issued after the date
of appellant’s appeal to the Board and as it does not address the merit issue before the Board, the Board will not
address this decision in this appeal. 20 C.F.R. § 501.2(c).
4

5 U.S.C. § 8106(c)(2).

2

entitled to compensation. The Office’s regulations further provide that, after the Office has
provided an employee with the appropriate two notices, then the Office “will terminate the
employee’s entitlement to further compensation under 5 U.S.C. [§§] 8105,5 81066 and 8107,7 as
provided by 5 U.S.C. [§] 8106(c)(2). However, the employee remains entitled to medical
benefits as provided by 5 U.S.C. [§] 8103.”8 The Board has affirmed these determinations
beginning in Stephen R. Lubin.9 The Board has found that a refusal to accept suitable work
constitutes a bar to receipt of a schedule award for any impairment which may be related to the
accepted employment injury.10
ANALYSIS
The Office accepted that appellant sustained a fracture of the left wrist, stylyoidectomy,
radial grafting nonunion corpeal navicular and left wrist surgery, Darrach procedure due to his
August 15, 1980 employment injury. Appellant received a schedule award for 12 percent
impairment of his left upper extremity on September 19, 1983 and a schedule award for an
additional 38 percent impairment of the left upper extremity on September 18, 1986. The Office
terminated his compensation benefits on March 12, 1998 on the basis that he refused a suitable
work position.
Appellant filed a claim for an additional schedule award on March 1, 2004. By decision
dated May 8, 2008, the hearing representative found that the Office’s March 12, 1988
termination decision under section 8106(c)(2) of the Act, precluded appellant from further
schedule award compensation for his accepted left wrist conditions. The Board finds that this
decision is appropriate. As appellant underwent additional left wrist surgery in 2000, it is clear
that he reached maximum medical improvement after March 12, 1998, the date on which his
compensation benefits were terminated. Based on his refusal of suitable work, the Act and its
implementing regulations bar appellant from receiving further monetary benefits, including
compensation granted under 5 U.S.C. § 8107 for a schedule award.
CONCLUSION
The Board finds that appellant is not entitled to an additional schedule award as his date
of maximum medical improvement occurred after his compensation benefits were terminated in
1988 in accordance with section 8106(c) of the Act.

5

This section of the Act addresses claims for total disability.

6

This section of the Act addresses claims for partial disability.

7

This section of the Act addresses claims for schedule awards.

8

20 C.F.R. § 10.517(b).

9

43 ECAB 564 (1992).

10

D.S., 60 ECAB ___ (Docket No. 08-885, issued March 27, 2009); Lizzie M. Greer, 49 ECAB 681 (1998);
Sandra A. Sutphen, 49 ECAB 174 (1997).

3

ORDER
IT IS HEREBY ORDERED THAT the May 8, 2008 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: June 15, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

